Citation Nr: 0517891	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-06 485	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for residuals of funiculitis surgery, left side, 
manifested by a painful scar and painful stump of the left 
spermatic cord.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), which denied the veteran's claim for a 
rating higher than 10 percent for the service-connected 
residuals of funiculitis surgery, left side, manifested by a 
painful scar and painful stump of the left spermatic cord.

The Board remanded this appeal in September 2003 for 
additional development.  The requested development has been 
completed and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA has complied with notification and assistance 
requirements and has obtained and developed all the evidence 
that is necessary for an equitable disposition of the matter 
on appeal.

2.  The service-connected residuals of funiculitis surgery, 
left side, manifested by a painful scar and painful stump of 
the left spermatic cord, are currently shown to be manifested 
by a well-healed 10cm scar in the left testicular/inguinal 
area, which is chronically painful and tender on deep 
palpation.

3.  The service-connected residuals of funiculitis surgery, 
left side, manifested by a painful scar and painful stump of 
the left spermatic cord, reveal no evidence of hernia, 
masses, nodules, adherence, ulceration, breakdown, elevation, 
depression, underlying tissue loss, inflammation, edema, 
keloid formation, disfigurement, or any neurological or 
functional limitations.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of funiculitis surgery, left side, 
manifested by a painful scar and painful stump of the left 
spermatic cord, are not met.  38 U.S.C.A. §§ 1155, 5107  
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Codes 7803-7805 (2002), 4.118, Diagnostic 
Codes 7801-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA, as amended imposes obligations on VA in terms of 
its duty to notify and assist claimants.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005).  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording needs not be 
strictly used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case.  With regard to element (1), 
above, the Board notes that the RO sent to the veteran a VCAA 
notice letter in February 2004.  That letter listed the issue 
on appeal and informed the veteran of the type of information 
and evidence necessary to establish entitlement to an 
increased rating.  In addition, by virtue of the rating 
decision on appeal, the November 2001 statement of the case 
(SOC), and the supplemental statements of the case (SSOCs) 
that were issued in March 2002 and October 2004, the RO 
provided the veteran with specific information as to why his 
claim remain denied, and of the evidence that was still 
lacking.  In the October 2004 SSOC, VA also advised the 
veteran of the recent changes in the diagnostic codes (DCs) 
addressing scars and of the specific criteria that must be 
met in order for a service-connected scar to be rated higher 
than 10 percent disabling under both versions of those DCs 
that have been in effect during the pendency of this appeal.

With regard to elements (2) and (3), the Board notes that the 
February 2004 VCAA letter notified the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get evidence such as medical 
records or records held by VA, the Social Security 
Administration, or any other Federal agencies, as well as any 
records not held by a Federal agency, such as records held by 
State or local governments, private doctors and hospitals, 
and current or former employers.  The letter also reminded 
the veteran that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agencies that had them.

The February 2004 VCAA letter also informed the veteran that 
VA would also provide him with a medical examination, or 
would obtain a medical opinion, if VA were of the opinion 
that such additional action was necessary to make a decision 
on his claim.

Finally, with respect to element (4), the Board notes that 
the February 2004 VCAA letter contained specific advice to 
the veteran, on the first page of that letter, advising him 
that "You Can Still Send Pertinent Evidence" and that, " 
[i]f you have any additional information or evidence in your 
possession to substantiate your claim, you could send it to 
us on the address listed below."

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, the initial adjudication in this appeal 
occurred prior to full VCAA notice.  The Court has held that 
a failure to give pre-adjudication VCAA-notice is generally 
not prejudicial to a claimant.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  May 27, 2005) (per curiam en banc 
order).  The veteran has not alleged, nor does the Board find 
any prejudice from the delayed notice.  In that regard, the 
notice was provided by the RO prior to issuance of the 
October 2004 SSOC, and prior to the transfer of the veteran's 
case back to the Board.  Moreover, the Board finds that the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as explained 
in more detail above.  See Pelegrini II.

The Board is satisfied that the veteran has had ample notice 
of the types of evidence that would support his claim for an 
increased rating for the residuals of funiculitis surgery, 
left side, manifested by a painful scar and painful stump of 
the left spermatic cord, and that he has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Clearly, the purpose of the VCAA notice 
requirements has not been nullified.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to him.  See Bernard, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  VA 
has secured all VA treatment records, as well as all 
identified private medical records, and has scheduled the 
veteran for VA medical examinations, which were conducted in 
June 2001.  

The veteran has indicated that he only receives VA treatment, 
that he has had no additional treatment other than the 
treatment reflected in the few VA and private medical records 
already in the file, to be discussed later in this decision, 
and that he does not have "any additional evidence to 
submit" (see Informal Conference Report dated November 5, 
2001, and Statement in Support of Claim submitted by the 
veteran's representative in March 2004, in response to the 
February 2004 VCAA letter).

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.



II.  Factual background

In May 1972, at the age of 17, the veteran underwent a left 
orchiectomy.  The procedure was performed at the Albany 
Medical Center Hospital in the State of New York, and was 
reportedly performed due to infarction of the left testis, 
with secondary atrophy.

As noted earlier in this decision, the veteran entered active 
military service in October 1974.  He was 19 years old.

A service medical record dated in May 1976 reveals a past 
history of torsion of the left testicle, which had been 
treated with a left orchiectomy and contralateral orchiopexy 
"at the age of 14."  That record also indicates that, since 
that time, the veteran had been suffering from recurrent pain 
in the left scrotal region, especially with exercise.  A 
diagnosis of funiculitis, left side, was rendered.  
[Parenthetically, and for illustrative/clarification purposes 
only, the Board notes that the term "funiculitis" means 
inflammation of the spermatic cord.  DORLANDS ILLUSTRATED 
MEDICAL DICTIONARY 668 (28th ed. 1994.]

The above service medical record further reveals that the 
veteran underwent excision of the left funis in April 1976.  
Specifically, a left inguinal exploration was done and the 
left spermatic cord was excised to the internal ring.  It was 
noted that the veteran was discharged feeling well but that 
21 days later, in May 1976, he returned, complaining of pain 
in the scar that was "of a different type than that 
previously experienced and was thought secondary to the 
operation and should resolve."

By rating decision dated in March 1977, the RO granted 
service connection for status post funiculitis excision, left 
side, with resulting painful scar and painful stump of the 
left [spermatic] cord.   An initial rating of 10 percent was 
assigned therein under DC 7804 of VA's Schedule for Rating 
Disabilities (the Schedule), on account of the scar being 
painful.  In that rating decision, the RO also denied service 
connection for left orchiectomy, which was correctly noted to 
have preceded service, and for impotence, which was not shown 
by the evidence of record.

In February 2001, the veteran filed a claim for an increased 
rating for his service-connected disability by means of a 
statement filed by his representative, who essentially argued 
that the veteran was "experiencing pain in the area that a 
private physician has attributed to other than the scar."

In support of his claim for an increased rating, VA secured 
copies of records reflecting private medical treatment 
furnished by his private physician, Dr. J.C., between 
November 2000 and January 2001.  The November 2000 record 
reveals complaints of pain in the left groin area, 
particularly when engaged in sexual relations, and Dr. J.C.'s 
comment that the predominance of the pain seemed to be 
centered inferior to the left inguinal scar.  On physical 
examination, there was positive pain with palpation in the 
area of the scar with a questionable fullness from old scar 
tissue.  The impression was listed as "[y]oung male with 
testicular nerve paresthesias/pain status post left 
testicular orchiectomy," and the plan was listed as follows:

Testicular paresthesias/pain - [The 
veteran] is complaining of some 
significant discomfort that his [sic] 
exacerbated with daily activity to 
include local application of pressure, I 
can reproduce this pain with pressure in 
the area of the previous orchiectomy 
scar.  We will try Naprosyn 500 mg bid.  
I have advised him to take this with 
food.  He may ultimately need surgical 
referral; this could be something 
attributed to a testicular neuroma and/or 
the development of scar tissue adversely 
causing traction on residual nerve 
tissue.  If not urologic referral, we may 
do an ultrasound and/or perform a CT 
examination of this area, but ultimately 
he may require further urologic 
intervention.

In December 2000, the veteran again complained to Dr. J.C. of 
persistent discomfort in the left testicular/inguinal area, 
sometimes occurring with activities such as walking.  The 
cause of the discomfort was unclear, "[a]lthough clearly his 
previous history of orchiectomy could possibly be the cause 
to include possible neuroma or muscle formation."  Dr. J.C. 
indicated that there was evidence of some palpable 
abnormality in the left lower quadrant (LLQ) and that he had 
discussed with the veteran evaluating this with a CT 
examination of his abdomen and pelvis.  The impression was 
listed as persistent pain, and the pertinent plan was listed 
as follows:

Testicular pain was somewhat relieved 
with Naprosyn.  I do feel it is somewhat 
accelerating in character and for this 
reason I will check a CT examination of 
the patient's abdomen and pelvis to see 
if there isn't any significant pathology 
in that area accounting for his symptoms.  
He likely will require urologic referral; 
however, it is unclear to me if surgery 
would be of any benefit as this is most 
likely the cause.

On further consultation in January 2001, Dr. J.C. stated that 
a CT scan of the abdomen and pelvis only revealed a cyst in 
the upper pole of the right kidney and some scarring in the 
subcutaneous fat of inguinal soft tissues on the left side.  
There was, however, no frank mass or other significant hernia 
appreciated that could account for the pain and discomfort.  
The veteran noted that he had a pending VA urologic 
consultation.  The impression was listed as young male with 
persistent LLQ discomfort and the pertinent plan was listed 
as follows:

[LLQ] discomforts:  I don't feel as if I 
have much to offer [to the veteran] for 
his pain and discomfort.  We can continue 
to treat him empirically with Naprosyn, 
but I do feel that this is likely post-
surgical paresthesias.  Our CT 
examination does show evidence of some 
previous scarring and this could be the 
etiology of his complaints.  It is my 
understanding that he plans on pursuing 
an evaluation by a urologist at the VA 
center in Syracuse and I concur with this 
as it is likely a service connected 
disability.

The January 2001 private radiology report referred to above 
by Dr. J.C., which is of record, confirms "a little 
scarring" in the subcutaneous fat of the inguinal soft 
tissues, with no visible left spermatic cord, and contains 
the following impression:

Simple cyst upper pole right kidney.  
Otherwise normal abdominal and pelvic CT.

A May 2001 VA outpatient medical record reveals a "new 
patient" consultation for LLQ pain.  The veteran reported 
having had his spermatic cord shortened during service 
through an incision in his abdomen.  Since that procedure, he 
stated that he had had gradually worsening pain.  The 
examiner noted, however, that an abdominal ultrasound 
obtained through the veteran's private physician had been 
normal, that the veteran took Naproxen infrequently, and that 
the veteran rated his pain as 5/10.  The genitourinary 
examination revealed an absent left testis, but it was 
otherwise normal, with no evidence of hernia, masses, or 
nodules.  Muscle strength was 5/5, reflexes were 2+, and the 
veteran was neurologically intact, with smooth and 
coordinated rapid alternating movements.  In the 
assessment/plan section of the report, the examiner listed an 
impression of LLQ pain and stated that the veteran would be 
followed up for this and that he did not want his Naproxen 
"ordered as of now."

On VA scar examination in June 2001, the veteran stated that 
the area where he had surgery in 1975 (most likely meant to 
read "1976") was very painful.  The examiner, however, 
noted that the scar, which was located in the veteran's left 
testicle up into his left lower abdomen and measured 
approximately 10cm of length, was well healed, although it 
was tender with deep palpation and the veteran reported it to 
be tender also during sexual encounters with his wife.  It 
felt irritated and painful when being examined, sometimes 
involving a shooting pain.  The veteran said that he took 
pain medication and relaxers when he felt the dull pain, 
although he rarely needed to call in sick from work.  He 
usually would have to take in a couple of hours from work 
here and there, totaling no more than seven days a year.  The 
veteran stated that the pain from the scar and the pain from 
the nerve underlying it were inseparable.

On physical examination, the scar was not tender to light 
palpation or during normal movements.  There was no 
adherence.  The scar was described as having a smooth, linear 
texture, with no ulceration or breakdown, elevation, or 
depression, as well as no underlying tissue loss, no 
inflammation, edema, or keloid [formation].  The scar was of 
the same color as the surrounding skin, was located in the 
veteran's pubic hair area, and was indiscernible without 
close inspection.  There was no disfigurement, as well as no 
neurological or functional limitations.  The assessment was 
listed as a well-healed scar without residual, status post 
orchiectomy, with revision and residual chronic left 
[spermatic] cord pain.

On VA genitourinary examination also in June 2001, it was 
noted that the veteran entered service with chronic left cord 
pain and that he underwent shortening of the spermatic cord 
into the level of the abdomen thorough a left lower quadrant 
inguinal incision, while serving on active duty in 1975 
(again, this was most likely meant to read "1976").  The 
veteran reported continued, if not increasing, LLQ cord-
related pain, with radiation around his left lumbar region.  
The scar was well healed and it was noted that the veteran 
was able to get normal erections and normal ejaculation, and 
that he had a child.  The physical examination revealed no 
evidence of hernia and only a faint left inguinal scar.  The 
assessment and plan section was listed as follows:

Status post left orchiectomy and cord 
shortening with continued cord related 
pain.  I recommended the Pain Service 
evaluation and doubted this pain will 
spontaneously resolve, since it has been 
multiple years since the surgical 
procedure.  He may be treated 
therapeutically by the Pain Service with 
a possible cord block and other oral 
agents.  

In a September 2001 statement, the veteran's wife in essence 
confirmed the veteran's allegations of suffering from pain in 
the left groin area while lifting, as well as during and 
after intercourse.  She also asserted that the pain medicine 
that the veteran had been taking had only dulled, but not 
eliminated the pain and that the veteran had "learned to 
live with the pain that was caused to him by an incompetent 
VA doctor 26 years ago."  The veteran's spouse further 
stated that the fact that the veteran had not taken too much 
time off from work because of his service-connected 
disability "should have no bearing on the extent of his 
pain."  She further noted that the only reason why the 
veteran had not pursued an increased rating claim earlier was 
because of fear of having another surgery.  She then argued 
that "the request for increased disability is completely 
justifiable based on the additional pain and discomfort 
experience above and beyond just the external scar area." 

Finally, a July 2002 VA outpatient medical record reveals the 
results of a yearly exam.  It was noted that there were 
"[n]o acute complaints at this time."  The veteran was 
described as a pleasant, cooperative individual who was in no 
acute distress.  The abdomen had normal active bowel sounds 
and was soft and nontender to palpation.  There was no 
hepatosplenomegaly and the examination for bilateral inguinal 
hernia was negative.  No complaints of objective findings 
pertinent to the matter on appeal were recorded.

III.  Legal analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  
Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems.

Initially, it is noted that, during the pendency of this 
appeal, VA revised the portion of the Schedule that addresses 
the rating of service-connected skin disorders, effective 
August 30, 2002.  67 Fed. Reg. 49,590 et seq. (July 31, 2002) 
(codified at 38 C.F.R. § 4.118).  The Board has the duty to 
adjudicate the veteran's claim under the old regulations for 
any period prior to the effective date of the new DCs, as 
well as under the revised version of the applicable DCs for 
the period beginning on the effective date of the new 
provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 (2003), 
overruled on other grounds 370 F.3d 1124 (Fed. Cir. 2004); 
see also VAOPGCPREC 3-00.  Inasmuch as the veteran has been 
provided with, and his claim has been adjudicated under, both 
the old and the revised rating criteria, the Board may 
proceed in making a determination at this time without 
prejudice to the veteran.

Under the old version of the DCs addressing service-connected 
skin disorders, DC 7803 provided for a single, maximum rating 
of 10 percent for scars that were superficial and poorly 
nourished, with repeated ulceration.  The same rating was 
provided under DC 7804 for superficial scars that were also 
tender and painful on objective demonstration.  For other 
scars, DC 7805 mandated that the rating be accomplished based 
on the limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (effective 
prior to August 30, 2002).

Under the new version of the DCs addressing service-connected 
skin disorders, DC 7801 addresses scars other than in the 
head, face, or neck, that are deep or that cause limited 
motion.  Area or areas exceeding 144 square inches (929 sq. 
cm.) warrant a 40 percent rating.  Area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating.  
Area or areas exceeding 12 square inches (77 sq. cm.) warrant 
a 20 percent rating, and an area or areas exceeding 6 square 
inches (39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (effective as of August 30, 
2002).

For scars other than in the head, face, or neck, that are 
superficial and do not cause limited motion, DC 7802 mandates 
that a maximum rating of 10 percent be assigned for an area 
or areas of at least 144 square inches (929 sq. cm.).  Note 1 
to this DC mandates that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, be separately rated and 
combined in accordance with Section 4.25 of the Schedule.  
Note 2 clarifies that a superficial scar is one that is not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7802, including Notes 1 and 2 
(effective as of August 30, 2002).

The new version of DC 7803 provides for a single maximum 
rating of 10 percent
for scars that are both superficial and unstable.  Note 1 to 
this DC defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  Note 2 clarifies that a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802, including Notes 1 and 2 
(effective as of August 30, 2002).

The new version of DC 7804 likewise provides for a single 
maximum rating of 10 percent for scars that are superficial 
and painful on examination.  Again, it is clarified, in Note 
1 to this DC, that a superficial scar is one not associated 
with underlying soft tissue damage. 38 C.F.R. § 4.118, 
Diagnostic Code 7804, including Note 1 (effective as of 
August 30, 2002).

The new version of DC 7805 has remained unchanged, as it 
still mandates that any
other scars are to be rated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (effective as of August 30, 2002).

In reviewing the veteran's claim, the Board has considered 
the entire body of evidence in the record, but has placed 
more emphasis on the more recent medical data, specifically, 
the private medical records dated between November 2000 and 
January 2001, and the VA medical records dated between May 
2001 and July 2002, discussed above.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994 ) (In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.)

The evidence supports the veteran's contentions of having a 
scar that is both tender and painful.  Therefore, a rating of 
10 percent under either version of DC 7804 is certainly 
warranted.  That is the maximum rating warranted under that 
DC.  

In order for a rating of at least 20 percent to be warranted 
for the service-connected scar, the evidentiary record would 
have to demonstrate, pursuant to the new version of DC 7801, 
that the scar is either deep or causes limited motion, and 
that it covers an area that exceeds 12 square inches (77 sq. 
cm.).  That has not been shown to be the case, as the 
veteran's scar has been described as a linear scar that 
measures 10 cm long.

An alternative means for the veteran to obtain a rating 
higher than 10 percent for his service-connected scar would 
be, pursuant to either version of DC 7805, if the evidentiary 
record revealed "limitation of function of the part 
affected."  

The record does not show that that is the case either.  In 
fact, the competent evidence of record reveals the opposite, 
as the scar is described as being smooth, revealing no 
ulceration or breakdown, elevation, or depression, as well as 
no underlying tissue loss, inflammation, edema, or keloid 
formation, evidencing no disfigurement and productive of no 
neurological or functional limitations.  The only residual 
noted is the well-documented chronic pain in the left 
spermatic cord area.

Assigning a rating of 10 percent for a poorly nourished, or 
unstable scar, under either version of DC 7803, and a 
separate rating of 10 percent for a superficial, painful scar 
under either version of DC 7804 would be prohibited, first, 
because that would constitute a violation of the VA 
prohibition against pyramiding (see 38 C.F.R. § 4.14; see 
also Esteban v. Brown, 6 Vet. App. 259 (1994)), and, second, 
because the evidentiary record does not show that the scar is 
poorly nourished, nor unstable, but only painful.  

In view of the reports that his pain may be due to a nerve 
injury, DCs pertaining to the nerves are potentially for 
application.  The maximum rating for disability of the ilio-
inguinal nerve (the nerve that enervates the spermatic cord) 
is 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8530 
(2004).  Separate ratings are not warranted for the scar and 
nerve injury because that would involve rating the same 
symptom-pain-under multiple diagnostic codes in violation 
of 38 C.F.R. § 4.14.

The Board is cognizant of the contentions expressed by the 
veteran, with support from his wife, in connection with his 
claim for an increased rating for his service-connected 
disability.  As explained above, the competent evidence in 
the file fails to show that any of the criteria required for 
a rating higher than the current rating of 10 percent is met.

In view of all of the above, the Board concludes that the 
criteria for a disability evaluation in excess of 10 percent 
for residuals of funiculitis surgery, left side, manifested 
by a painful scar and painful stump of the left spermatic 
cord, are not met.  The claim has failed and, as such, must 
be denied.

Finally, the Board is of the opinion that there is no 
evidence that this case presents an exceptional or unusual 
disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration.  

In this case the disability has not required any 
hospitalization during the appeal period.  The veteran's time 
off from work is meant to be compensated by the 10 percent 
evaluation.  He has not reported marked interference with 
employment insofar as there has been no reported economic 
impact from his absences.

Accordingly, the Board has determined that it is not 
necessary to refer this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for a higher rating.  See 38 C.F.R. § 3.321(b)(1).

Because there is no evidence that the disability meets or 
approximates any of the criteria for a higher evaluation, and 
no exceptional factors are present warranting referral for 
extraschedular consideration, the Board finds that the 
preponderance of the evidence is against the claim.  The 
claim must, therefore, be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7, 4.21 (2004).



ORDER

A disability evaluation in excess of 10 percent for residuals 
of funiculitis surgery, left side, manifested by a painful 
scar and painful stump of the left spermatic cord, is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


